DETAILED ACTION
This office action is in response to the application filed on 05/22/2019. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number EP: 18174814.6 filed on 05/29/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2019, 07/20/2021 and 03/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein (US 2019/0250257) in view of Hirawake (US 2018/0080877).

	Regarding claim 1, Finkelstein discloses the following claim limitations: A time of flight sensor comprising: (Finkelstein, paragraph 101 discloses time of flight measurement system or circuit 100 in a LIDAR),
an image sensor (Finkelstein, paragraph 7 discloses Strobing direct TOF cameras typically use a periodic pulsed light source for illumination and a CCD or CMOS image sensor for detection),
and a plurality of optical filters arranged on the image sensor (Finkelstein, paragraph 74 discloses characteristics of tunable optical filters that may be used in in a LIDAR application),
each of the plurality of optical filters being configured to pass light in a predefined wavelength range (Finkelstein, paragraph 182 discloses the reference channel may be implemented by optical filters that are arranged to provide the input light to the respective single photon detectors of a detector array. Some of the optical filters have transmission bands that permit light of the desired signal wavelength and background wavelengths),
wherein the image sensor generates a sub-frame of image data for each of the predefined wavelength ranges (Finkelstein, paragraph 212 discloses each frame may include a number sub-frames. Each sub-frame spans a part of a complete frame, corresponding to a distance range that is part of the distance range that can be imaged by the LIDAR system).
	Finkelstein does not explicitly disclose the following claim limitations: during an exposure time period of the image sensor.
However, in the same field of endeavor Hirawake discloses more explicitly the following: during an exposure time period of the image sensor (Hirawake, paragraph 39 discloses the fluorescence L.sub.2 as well as light of a wavelength of reflected light generated in the observation object P from illumination light emitted from an external illumination device, the imaging element 3b receives the reflected light from the observation object P as background light… the fluorescence image acquisition system 1 can variably set the exposure time of the light receiving unit 4a by changing the frequency of the drive clock).
It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Finkelstein with Hirawake to create the lidar system of Finkelstein with the exposure time of Hirawake.
The reasoning being is to provide a fluorescence image generation method capable of obtaining an appropriate fluorescence image in which an influence caused by an operating environment is reduced through a simple operation (Hirawake, paragraph 7).

	Regarding claim 2, Finkelstein and Hirawake discloses the time of flight sensor of claim 1, wherein a frame of image data including the sub-frames of image data being generated during the exposure time period represents a phase map (Finkelstein, paragraph 226 discloses upon alternating to a phase-shifted frame in accordance with embodiments described herein, two targets may be identified one at the 155 m-165 m phase-shifted sub-frame, and another at the 165 m-175 m phase-shifted sub-frame i.e. phase map).

	Regarding claim 3, Finkelstein and Hirawake discloses the time of flight sensor of claim 1, wherein each sub-frame of image data is associated with a phase shift between the lights passed from the plurality of the optical filters having the predefined wavelength ranges (Finkelstein, paragraph 226 discloses upon alternating to a phase-shifted frame in accordance with embodiments described herein, two targets may be identified one at the 155 m-165 m phase-shifted sub-frame, and another at the 165 m-175 m phase-shifted sub-frame… Finkelstein, paragraph 182 discloses the reference channel may be implemented by optical filters that are arranged to provide the input light to the respective single photon detectors of a detector array. Some of the optical filters have transmission bands that permit light of the desired signal wavelength and background wavelengths).

	Regarding claim 4, Finkelstein and Hirawake discloses the time of flight sensor of claim 2, wherein the frame of image data is associated with one exposure time period (Hirawake, paragraph 39 discloses the fluorescence L.sub.2 as well as light of a wavelength of reflected light generated in the observation object P from illumination light emitted from an external illumination device, the imaging element 3b receives the reflected light from the observation object P as background light).

	Regarding claim 5, Finkelstein and Hirawake discloses the time of flight sensor of claim 1, further comprising a plurality of light emitting units, wherein each of the plurality of light emitting units is configured to emit light having a predefined wavelength range (Finkelstein, paragraph 125 discloses this ambient light rejection is implemented by selecting one or a population of light emitters (e.g., VCSELs, generally referred to herein as emitters) or arrays thereof (e.g., 115, 215) whose emission spectra are relatively narrow).

	Regarding claim 6, Finkelstein and Hirawake discloses the time of flight sensor of claim 5, further comprising a timing unit configured to control each of the plurality of light emitting units to emit the light having the predefined wavelength range at a different predetermined time for causing a phase shift between the emitted lights having the predefined wavelength ranges (Finkelstein, paragraph 224 discloses  phase-shifted sequence of sub-frames is driven by the timing circuit, which may provide strobe signals that alter the timing and/or durations of the strobe windows of the detector array. In this example, the phase-shifted frames include subranges of 155 m-165 m and 165 m-175 m, such that no target is calculated for the first subframe (corresponding to the range of 150 m-160 m) and a target is calculated for the second subframe (corresponding to 160 m-170 m) at the correct range of 161 m (as shown in FIG. 24B); in addition Hirawake, paragraph 39 discloses the fluorescence L.sub.2 as well as light of a wavelength of reflected light generated in the observation object P from illumination light emitted from an external illumination device, the imaging element 3b receives the reflected light from the observation object P as background light… the fluorescence image acquisition system 1 can variably set the exposure time of the light receiving unit 4a by changing the frequency of the drive clock).

	Regarding claim 7, Finkelstein and Hirawake discloses the time of flight sensor of claim 1, wherein the image sensor comprises a plurality of pixels, wherein each of the plurality of pixels is associated with one of the plurality of optical filters (Finkelstein, paragraph 109 discloses LIDAR system 200, the detector array is implemented as a SPAD array 210. As described in greater detail herein, the SPAD array 210 may include a plurality of pixels, each of which contains two or more SPADs, a time correlator, an analog counter, and/or a time accumulator… Finkelstein, paragraph 182 discloses the reference channel may be implemented by optical filters that are arranged to provide the input light to the respective single photon detectors of a detector array. Some of the optical filters have transmission bands that permit light of the desired signal wavelength and background wavelengths).

	Regarding claim 8, Finkelstein and Hirawake discloses the time of flight sensor of claim 7, wherein each of the plurality of pixels detects light passed through its associated optical filter (Finkelstein, paragraph 109 discloses LIDAR system 200, the detector array is implemented as a SPAD array 210. As described in greater detail herein, the SPAD array 210 may include a plurality of pixels, each of which contains two or more SPADs, a time correlator, an analog counter, and/or a time accumulator… Finkelstein, paragraph 182 discloses the reference channel may be implemented by optical filters that are arranged to provide the input light to the respective single photon detectors of a detector array. Some of the optical filters have transmission bands that permit light of the desired signal wavelength and background wavelengths).

	Regarding claim 9, Finkelstein and Hirawake discloses the time of flight sensor of claim 1, is a four optical filters sensor (Finkelstein, paragraph 182 discloses the reference channel may be implemented by optical filters that are arranged to provide the input light to the respective single photon detectors of a detector array. Some of the optical filters have transmission bands that permit light of the desired signal wavelength and background wavelengths)
and wherein the generated frame of image data is representing a quad data (Finkelstein, fig. 11).

	Regarding claim 10, Finkelstein and Hirawake discloses the time of flight sensor of claim 1, wherein the predefined wavelength ranges are in the infrared range (Finkelstein, paragraph 66 discloses an array of infrared detectors and/or CMOS image sensors integrated in the array of single photon detectors).

	Regarding claim 11, Finkelstein and Hirawake discloses a method for a time of flight sensor (Finkelstein, paragraph 101 discloses time of flight measurement system or circuit 100 in a LIDAR),
 including an image sensor, comprises: (Finkelstein, paragraph 7 discloses Strobing direct TOF cameras typically use a periodic pulsed light source for illumination and a CCD or CMOS image sensor for detection),
 	passing light in a predefined wavelength range by each of a plurality of optical filters being arranged on the image sensor (Finkelstein, paragraph 182 discloses the reference channel may be implemented by optical filters that are arranged to provide the input light to the respective single photon detectors of a detector array. Some of the optical filters have transmission bands that permit light of the desired signal wavelength and background wavelengths),
and generating a sub-frame of image data for each of the predefined wavelength ranges (Finkelstein, paragraph 212 discloses each frame may include a number sub-frames. Each sub-frame spans a part of a complete frame, corresponding to a distance range that is part of the distance range that can be imaged by the LIDAR system),
during an exposure time period of the image sensor (Hirawake, paragraph 39 discloses the fluorescence L.sub.2 as well as light of a wavelength of reflected light generated in the observation object P from illumination light emitted from an external illumination device, the imaging element 3b receives the reflected light from the observation object P as background light… the fluorescence image acquisition system 1 can variably set the exposure time of the light receiving unit 4a by changing the frequency of the drive clock).

	Regarding claim 12, Finkelstein and Hirawake discloses the method of claim 11, wherein a frame of image data including the sub-frames of image data being generated during the exposure time period represents a phase map (Finkelstein, paragraph 226 discloses upon alternating to a phase-shifted frame in accordance with embodiments described herein, two targets may be identified one at the 155 m-165 m phase-shifted sub-frame, and another at the 165 m-175 m phase-shifted sub-frame i.e. phase map),

	Regarding claim 13, Finkelstein and Hirawake discloses the method of claim 11, wherein each sub-frame of image data is associated with a phase shift between the lights passed from the plurality of the optical filters having the predefined wavelength ranges (Finkelstein, paragraph 226 discloses upon alternating to a phase-shifted frame in accordance with embodiments described herein, two targets may be identified one at the 155 m-165 m phase-shifted sub-frame, and another at the 165 m-175 m phase-shifted sub-frame… Finkelstein, paragraph 182 discloses the reference channel may be implemented by optical filters that are arranged to provide the input light to the respective single photon detectors of a detector array. Some of the optical filters have transmission bands that permit light of the desired signal wavelength and background wavelengths).

	Regarding claim 14, Finkelstein and Hirawake discloses the method of claim 12, wherein the frame of image data is associated with one exposure time period (Hirawake, paragraph 39 discloses the fluorescence L.sub.2 as well as light of a wavelength of reflected light generated in the observation object P from illumination light emitted from an external illumination device, the imaging element 3b receives the reflected light from the observation object P as background light… the fluorescence image acquisition system 1 can variably set the exposure time of the light receiving unit 4a by changing the frequency of the drive clock).

	Regarding claim 15, Finkelstein and Hirawake discloses the method of claim 11, further comprising emitting light having a predefined wavelength range (Finkelstein, paragraph 125 discloses this ambient light rejection is implemented by selecting one or a population of light emitters (e.g., VCSELs, generally referred to herein as emitters) or arrays thereof (e.g., 115, 215) whose emission spectra are relatively narrow).

	Regarding claim 16, Finkelstein and Hirawake discloses the method of claim 15, further comprising controlling each of the plurality of light emitting units to emit the light having the predefined wavelength range at a different prede- termined time for causing a phase shift between the emitted lights having the predefined wavelength ranges (Finkelstein, paragraph 224 discloses  phase-shifted sequence of sub-frames is driven by the timing circuit, which may provide strobe signals that alter the timing and/or durations of the strobe windows of the detector array. In this example, the phase-shifted frames include subranges of 155 m-165 m and 165 m-175 m, such that no target is calculated for the first subframe (corresponding to the range of 150 m-160 m) and a target is calculated for the second subframe (corresponding to 160 m-170 m) at the correct range of 161 m (as shown in FIG. 24B); in addition Hirawake, paragraph 39 discloses the fluorescence L.sub.2 as well as light of a wavelength of reflected light generated in the observation object P from illumination light emitted from an external illumination device, the imaging element 3b receives the reflected light from the observation object P as background light… the fluorescence image acquisition system 1 can variably set the exposure time of the light receiving unit 4a by changing the frequency of the drive clock).

	Regarding claim 17, Finkelstein and Hirawake discloses the method of claim 11, wherein the image sensor comprises a plurality of pixels, wherein each of the plurality of pixels is associated with one of the plurality of optical filters (Finkelstein, paragraph 109 discloses LIDAR system 200, the detector array is implemented as a SPAD array 210. As described in greater detail herein, the SPAD array 210 may include a plurality of pixels, each of which contains two or more SPADs, a time correlator, an analog counter, and/or a time accumulator… Finkelstein, paragraph 182 discloses the reference channel may be implemented by optical filters that are arranged to provide the input light to the respective single photon detectors of a detector array. Some of the optical filters have transmission bands that permit light of the desired signal wavelength and background wavelengths).

	Regarding claim 18, Finkelstein and Hirawake discloses the method of claim 17, further comprising detecting, by each of the plurality of pixels, light passed through its associated optical filter (Finkelstein, paragraph 109 discloses LIDAR system 200, the detector array is implemented as a SPAD array 210. As described in greater detail herein, the SPAD array 210 may include a plurality of pixels, each of which contains two or more SPADs, a time correlator, an analog counter, and/or a time accumulator… Finkelstein, paragraph 182 discloses the reference channel may be implemented by optical filters that are arranged to provide the input light to the respective single photon detectors of a detector array. Some of the optical filters have transmission bands that permit light of the desired signal wavelength and background wavelengths).

	Regarding claim 19, Finkelstein and Hirawake discloses the method of claim 11, wherein the time of flight sensor is a four optical filters sensor, and wherein the generated frame (Finkelstein, paragraph 182 discloses the reference channel may be implemented by optical filters that are arranged to provide the input light to the respective single photon detectors of a detector array. Some of the optical filters have transmission bands that permit light of the desired signal wavelength and background wavelengths)
of image data is representing a quad data (Finkelstein, fig. 11).

	Regarding claim 20, Finkelstein and Hirawake discloses the method of claim 11, wherein the predefined wavelength ranges are in the infrared range (Finkelstein, paragraph 66 discloses an array of infrared detectors and/or CMOS image sensors integrated in the array of single photon detectors).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481